          Case 2:20-cv-01315-APG-BNW Document 25 Filed 08/07/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SANDOR ANIVAL CORDOVA                                   Case No.: 2:20-cv-01315-APG-BNW
   CARBALLO, et al.,
 4                                                                       ORDER
                       Petitioners,
 5                                                                     [ECF No. 24]
   v.
 6
   WILLIAM BARR, et al.,
 7
                       Respondents.
 8

 9           Sandor Anival Cordova Carballo and 23 other individuals are being held in civil

10 immigration detention at the Nevada Southern Detention Center (NSDC) in Pahrump, Nevada.

11 They filed a Petition for Writ of Habeas Corpus and Complaint for Declaratory and Injunctive

12 Relief. ECF No. 1. At least 23 of the petitioners claim they have either tested positive for

13 COVID-19 or have exhibited symptoms of that disease. They allege that they have received

14 inadequate medical treatment, that the respondents have not taken adequate measures to prevent

15 the spread of COVID-19 at NSDC, and that as a result their health, and their lives, are at risk.

16 See id. The respondents have appeared and filed an answer along with supporting declarations.

17 ECF Nos. 7–17. The petitioners have filed a reply with supporting declarations. ECF Nos. 19,

18 22, 23.

19           On August 7, 2020, the respondents moved for permission to file a response to the

20 petitioners’ reply and further declarations. ECF No. 24. They point out that the petitioners make

21 new allegations in their reply, to which the respondents wish to respond. I will grant the motion.

22

23
          Case 2:20-cv-01315-APG-BNW Document 25 Filed 08/07/20 Page 2 of 2



 1 I also will schedule a status conference to hear from the parties with respect to further

 2 proceedings in this case.

 3         I THEREFORE ORDER that the respondents’ Motion to file a sur-reply (ECF No. 24) is

 4 GRANTED. The respondents will file their sur-reply and declarations August 11, 2020.

 5         I FURTHER ORDER that a status conference is set for Wednesday August 12, 2020 at

 6 10:00 a.m. The conference will be conducted by Zoom video conference. The courtroom

 7 administrator will provide counsel with the Zoom link to attend the video conference. Counsel is

 8 instructed not to forward the link to others. If additional participants need to appear, counsel

 9 shall contact the courtroom administrator Angela Reyes at Angela_Reyes@nvd.uscourts.gov.

10 Members of the public seeking to have access to this hearing must, prior to the day of the

11 hearing, contact the courtroom administrator by email to request access to this hearing.

12         Persons granted remote access to proceedings are reminded of the general prohibition

13 against photographing, recording, and rebroadcasting of court proceedings. Violation of these

14 prohibitions may result in sanctions, including removal of court-issued media credentials,

15 restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

16 deemed necessary by the court.

17         Dated: August 7, 2020.

18                                                        ________________________________
                                                          ANDREW P. GORDON
19                                                        UNITED STATES DISTRICT JUDGE

20

21

22

23



                                                     2
